 1   JOHN V. JOHNSON
     Attorney for Plaintiff
 2   MCGREGOR SCOTT
     United States Attorney
 3   DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
 4   Social Security Administration
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney

 6            160 Spear Street, Suite 800
              San Francisco, California 94105
 7            Telephone: (415) 977-8979
              Facsimile: (415) 744-0134
 8            E-Mail: Ben.Porter@ssa.gov

 9   Attorney for Defendant

10                                         UNITED STATES DISTRICT COURT

11                                        EASTERN DISTRICT OF CALIFORNIA

12                                               SACRAMENTO DIVISION

13   DANIEL MORENO, JR.,                        )                   CASE. No.: 2:17-CV-01631-AC
                                                )
14                           Plaintiff,         )                   PROPOSED STIPULATION AND ORDER
                                                )
15           vs.                                )
                                                )
16   NANCY A. BERRYHILL,                        )
     Acting Commissioner of Social Security,    )
17                                              )
                                                )
18                           Defendant.         )
                                                )
19   __________________________________________ )

20            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

21   of the Court, that Daniel Moreno, Jr., will be awarded attorney fees in the amount of SIX THOUSAND FIVE

22   HUNDRED and NO CENTS DOLLARS ($6,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.

23   section 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff by

24   counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

25            After the Court issues an order for EAJA fees to Daniel Moreno, Jr., the Defendant will consider any

26   assignment of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), the

27   ability to honor any such assignment will depend on whether the fees are subject to any offset allowed under the

28                                                             1
 1   United States Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant

 2   will determine whether they are subject to any offset.

 3            Fees shall be made payable to Daniel Moreno, Jr., but if the Department of the Treasury determines that

 4   Daniel Moreno, Jr., does not owe a federal debt, then the government shall cause the payment of fees to be made

 5   directly to John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be delivered

 6   to John V. Johnson.

 7            This stipulation constitutes a compromise settlement of Daniel Moreno, Jr.’s request for EAJA attorney

 8   fees and does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the

 9   agreed amount shall constitute complete release from, and bar to, any and all claims that Daniel Moreno, Jr., and/or

10   John V. Johnson may have relating to EAJA attorney fees in connection with this action. This award is without

11   prejudice to the rights of John V. Johnson to seek Social Security Act attorney fees under 42 U.S.C. section 406(b)

12   subject to the savings clause provisions of EAJA.

13                                                                           Respectfully Submitted,

14

15   DATED: October 31, 2018                                                 / s / John V. Johnson
                                                                             (As authorized
16                                                                           johnvjohnson@sbcglobal.net)
                                                                             John V. Johnson
17                                                                           Attorney for Plaintiff

18   DATED: October 31, 2018                                                 MCGREGOR SCOTT
                                                                             United States Attorney
19                                                                             DEBORAH L. STACHEL Acting
                                                                               Regional Chief Attorney, Region IX
20                                                                             Social Security Administration

21                                                                           By: / s / Ben A. Porter
                                                                                 BEN A. PORTER
22                                                                               Special Assistant U.S. Attorney
                                                                                 Attorney for Defendant
23
                                                         ORDER
24
              APPROVED AND SO ORDERED.
25
     Dated: November 2, 2018
26

27

28                                                             2
